Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/01/2021 has been entered. The applicant has amended the claims. The prior 112(b) rejections have been overcome by amendment and are withdrawn. New grounds of rejection are necessitated by amendment. 

Status of Claims
Claims 1-2 and 4-7 have been amended. Claim 3 has been canceled. Claims 7-12 have been withdrawn. Claims 1-2 and 4-6 remain pending in the current application with claim 1 as the independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR-20140098900-A, see English translation unless otherwise noted, hereinafter Hwang).
Regarding claim 1, Hwang teaches a high-strength ultra-thick steel sheet and a method of manufacturing the same, and more particularly, to a high-strength ultra-thick steel sheet having high strength and excellent strain aging impact toughness ([0001], lines 17-20). Hwang 
In the table below, instant claim 1, Hwang Broad Range, and Hwang Steel No. 2 are summarized.

Instant Claim 1
Hwang Broad Range
Hwang Steel No. 2
Composition (wt.%)


C
0.04 to 0.1 
0.07 to 0.12
0.1
Mn
1.2 to 2.0 
1.2 to 2.0
1.6
Ni
0.2 to 0.9 
1.0 or less
0.1
Nb
0.005 to 0.04 
0.01 to 0.04
0.02
Ti
0.005 to 0.03 
0.003 to 0.02
0.02
Cu
0.1 to 0.4 
0.4 or less
0.1
P
100 ppm or less 
0.015 or less
0.01 (100 ppm)
S
40 ppm or less 
0.005 or less
0.001 (10 ppm)
Fe and inevitable impurities
Balance
Balance
Balance


Hwang teaches the steel sheet having a thickness of 70 to 120 mm (lines 61-62) which overlaps the claimed range of the ultra-thick steel material. 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Hwang teaches ultra-thick steel sheet microstructure containing 50% or more by volume fraction of acicular ferrite and lower bainite; and that the remaining microstructure may be comprised of polygonal ferrite, upper bainite, retained austenite, martensite, and the like ([0064], lines 400-405) which overlaps the two claimed microstructure regions.

The instant specification teaches a broad method of manufacturing an ultra-thick steel material ([0039]-[0050]):
a slab reheating temperature may be 1000 to 1150° C ([0041]);
a temperature of the rough-rolling maybe 900 to 1150° C ([0043]);
an accumulated reduction ratio during the rough-rolling maybe 40% or higher ([0044]);
the finish-rolling under conditions of a temperature less than Ar3° C. on a slab surface during a final pass rolling and a temperature of Ar3° C. or higher and Ar3+50° C. or lower at a t/4 position from the slab surface ([0046]);
a cooling speed of 3° C/sec or higher ([0049]);
and a cooling terminating temperature of 600° C or less ([0050]). 


the slab reheating at 1000 ~ 1200 ℃ ([0070]);
the primary rolling of the reheated plate is first rolled at 1000 to 1200°C ([0071]-[0072]);
primary rolling is performed under a reduction ratio condition of 40% or more ([0073]);
secondary rolling at 650 to 900°C to a thickness of 70 to 120 mm ([0075]);
cooling is performed at an average cooling rate of 2 to 8°C/sec ([0087]);
and the secondary rolled plate is cooled to 200 to 500°C in an accelerated cooling method ([0085]).
Even though Hwang is silent on the above claimed features as stated above, the same steel composition as claimed (original document: [0093], table 1, No. 2) used for substantially similar high strength ultra-thick steel sheet processing ([0065]-[0085]) as the processing in the instant specification ([0039]-[0050]) would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Hwang.
Regarding claims 2, While Hwang is silent on a microstructure present in a region from a t/10 position to a t/5 position in a subsurface area; Hwang teaches an ultra-thick steel sheet microstructure containing 50% or more by volume fraction of acicular ferrite and lower bainite; and that the remaining microstructure may be comprised of polygonal ferrite, upper bainite, retained austenite, martensite, and the like ([0064], lines 400-405) which overlaps the two claimed microstructure.

Alternatively, the same steel composition as claimed (original document: [0093], table 1, No. 2) used for substantially similar high strength ultra-thick steel sheet processing ([0065]-[0085]) as the processing in the instant specification ([0039]-[0050]) would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Hwang.
Regarding claims 4-6, Hwang teaches controlling the second rolling to control the yield strength ([0078], [0083]).
However Hwang is silent on a nil-ductility transition temperature of -60 °C or less in a sample obtained from a surface; an impact transition temperature is -40 °C or less in a sample obtained from a t/4 position in a subsurface area; and an having a yield strength 390MPa or higher.
However, the method of Hwang appears to overlap the broad method of the instant specification, the claimed properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art. 
The instant specification teaches a broad method of manufacturing an ultra-thick steel material ([0039]-[0050]):
a slab reheating temperature may be 1000 to 1150° C ([0041]);
a temperature of the rough-rolling maybe 900 to 1150° C ([0043]);
an accumulated reduction ratio during the rough-rolling maybe 40% or higher ([0044]);

a cooling speed of 3° C/sec or higher ([0049]);
and a cooling terminating temperature of 600° C or less ([0050]). 
Hwang teaches a broad method of manufacturing an ultra-thick steel material ([0065]-[0085]):
the slab reheating at 1000 ~ 1200 ℃ ([0070]);
the primary rolling of the reheated plate is first rolled at 1000 to 1200°C ([0071]-[0072]);
primary rolling is performed under a reduction ratio condition of 40% or more ([0073]);
secondary rolling at 650 to 900°C to a thickness of 70 to 120 mm ([0075]);
cooling is performed at an average cooling rate of 2 to 8°C/sec ([0087]);
and the secondary rolled plate is cooled to 200 to 500°C in an accelerated cooling method ([0085]).
Even though Hwang is silent on the above claimed properties as stated above, the same steel composition as claimed (original document: [0093], table 1, No. 2) used for substantially similar high strength ultra-thick steel sheet processing ([0065]-[0085]) as the processing in the instant specification ([0039]-[0050]) would be reasonably expected to have had the claimed properties. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Hwang.

Response to Arguments
Applicant's arguments filed on 11/01/2021, have been fully considered and given appropriate weight. The amendments to the claims have overcome the 102 and 103 rejections over Shimamura, and the double patenting rejections; hence the prior arguments are now moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734